Opinión disidente emitida por el
Juez Asociado Señor Co-rrada Del Río.
Disiento de la opinión mayoritaria emitida por este Tribunal en el caso de autos, mediante la cual revoca la sen-tencia dictada el 14 de mayo de 2000 por el Tribunal de Circuito de Apelaciones(1) que había dejado sin efecto la descalificación del Ledo. Juan R. Marchand Quintero en el caso Civil Núm. KDP92-0574, Iris Meléndez Vega v. El Vocero de Puerto Rico, Inc. y otros. Este Tribunal, al confir-mar el dictamen del Tribunal de Primera Instancia, me-diante el cual se descalificó al licenciado Marchand Quintero de representar a El Vocero de Puerto Rico, Inc., sin justificación alguna, ha privado a esa parte del derecho que le asiste de escoger libremente el abogado que la represente.
I
Los hechos que dan lugar a este recurso están adecua-damente resumidos en la sentencia del Tribunal de Cir-cuito de Apelaciones.
El 21 de mayo de 1999 en los recursos consolidados KL-CE9901243, KLCE9901244 y KLCE9901245 el Tribunal de Circuito de Apelaciones emitió una sentencia, en la cual revocó la “Sentencia Parcial” dictada por el Tribunal de Primera Instancia, que acogió a su vez una recomendación de un Comisionado Especial y se devolvió el caso al foro *673recurrido para que los procedimientos continuasen con-forme a lo allí dispuesto.
Una vez advino final y firme dicha sentencia, el caso fue objeto de varias reasignaciones a distintos jueces del Tribunal de Primera Instancia, debido a inhibiciones o proble-mas de calendario de éstos. Eventualmente fue asignado al Hon. Víctor M. Rivera González por el Juez Administrador del Centro Judicial de San Juan, mediante Orden Adminis-trativa de 26 de enero de 2000. El 27 de enero, por la vía telefónica, el juez coordinó con los abogados de las partes una reunión informal con el propósito de fijar el trámite procesal a seguir en el caso y, además, explorar o conside-rar una transacción en éste. La reunión se pautó para te-ner lugar el 1ro de febrero, a las 4:00 p.m. en el tribunal.
Ese día 1ro de febrero, de acuerdo con lo expuesto por el licenciado Marchand Quintero, éste fue informado por la División de Investigaciones Editoriales del periódico El Vo-cero que ésta llevaba varios meses efectuando una investi-gación periodística en torno a las ejecutorias del honorable Rivera González como Juez Superior. Al conocer de la exis-tencia de la referida investigación periodística, en o alre-dedor del mediodía del 1ro de febrero, el licenciado Mar-chand Quintero llamó a la oficina del honorable Rivera González para hablar con él y plantearle que tendría que traer a colación en la reunión la información que había recibido. En ese momento el Juez no se encontraba en su oficina, pero su secretaria atendió la llamada. Posterior-mente, a la 1:05 p.m. éste devolvió la llamada al licenciado Marchand Quintero, quien le comunicó la información que había recibido y que tendría que solicitar su recusación. El licenciado Marchand Quintero “entendía necesario partici-párselo de inmediato, a los fines de que el Hon. Rivera González no tuviera que enterarse por primera vez ‘en frío’ en presencia de los demás abogados del pleito y del público en Sala' y para que orientara al licenciado Marchand Quintero sobre cómo canalizar el trámite de solicitud de *674inhibición como juez de la forma menos onerosa posible”. Sentencia del Tribunal de Circuito de Apelaciones, pág. 5.
El honorable Rivera González le manifestó al licenciado Marchand Quintero que compareciera a la reunión informal en la que se discutiría lo planteado. Llegado el mo-mento de la reunión informal, el magistrado inició los pro-cedimientos en sala, con todo el personal, a las 4:10 de la tarde, e hizo un expediente de la vista.
A continuación se recogen aquellas partes pertinentes de lo acontecido en la vista, según la transcripción (Apén-dice, págs. 155-160).
HON. JUEZ:
Llámese el caso en calendario.
SEÑORA SECRETARIA:
(llama el caso de epígrafe)
HON. JUEZ:
Si son tan amables, identifiqúense la compañera y los com-pañeros para registro.
LCDA. RAMOS DE SZENDREY:
Buenos Días, Honorable Juez, buenas tardes y demás funcio-narios del Tribunal. Mi nombre es Maricarmen Ramos de Szen-drey y represento a la parte demandante.
LCDO. ALVAREZ GONZÁLEZ:
Muy buenas tardes, José Julián Álvarez González, también represento a la parte demandante.
LCDO. MARCHAND QUINTERO:
Buenas tardes, Vuestro Honor. Soy el Ledo. Juan R. Mar-chand Quintero. Nos acompaña el Ledo. Francisco Ortiz San-tini, de nuestra oficina. En representación de los periodistas demandados, El Vocero, Roca y Pursell [sic].
LCDO. SANTIAGO NIEVES:
Buenas tardes, Juez, funcionarios, compañeros. Juan Santiago Nieves, en unión a José Juan Nazario de la Rosa, por la codemandada, Marta Marrero.
*675LCDO. SANTIAGO RIVERA:
Buenas tardes, señor juez y demás funcionarios y compañeros. Mi nombre es Héctor Santiago y me represento por derecho propio.
HON. JUEZ:
¿Demandado también?
LCDO. SANTIAGO RIVERA:
Sí, Vuestro Honor, Por eso... ¿Si nos permite, señor Juez?
HON. JUEZ:
Cómo no.
LCDO. SANTIAGO RIVERA:
Yo estuve conversando con los compañeros aquí abogados, que están aquí a mi derecha, y yo quiero, ¿sabe?, que esto... tengo la impresión que usted ha sido el Juez designado para ver el proceso...
HON. JUEZ:
Vamos primero a exponer brevemente ... De hecho, recibimos la encomienda por orden administrativa, emitida por el Honorable Carlos Rivera Martínez, Juez Administrador, en la que se señalaba que el caso ha tenido múltiples inhibiciones, señala la orden administrativa y se le asignaba a este Juez por enten-derse que en nuestro calendario se podría acomodar el señala-miento del mismo, en aras a una solución justa, rápida y eco-nómica del caso. En este caso, el Juez conoce algunas de las partes litigantes. La compañera Iris Meléndez, fue conjunta-mente con este Juez, Fiscal, en el Departamento de Justicia, cuando fuimos Fiscales. El compañero abogado, Héctor Santiago, representó en un delito menos grave a un hermano de este Juez.
LCDO. SANTIAGO RIVERA:
Correcto. Hace varios años, sí.
HON. JUEZ:
Hace varios años. El Ledo. José Juan Santiago, pues, este Juez le ha asignado, inclusive, casos por entender que es muy proeficiente [sic] en el área de lo criminal y en el área de lo civil, inclusive. Sin embargo, en términos de inhibición ninguna de ellas es motivo especificado en reglas, tendría que radicarse una recusación. En la tarde de hoy el Ledo. Marchand nos llamó y nos participó una conversación exparte [sic]. El Juez *676quiere saber si quiere reproducirla, ahora que está la compa-ñera y el compañero y si va a hacer alguna solicitud de remedio para canalizar el mismo. De lo contrario, y aún con el relato del compañero, el Juez va a vertir para registro el contenido de esa conversación.
LCDO. SANTIAGO RIVERA:
Sí. Solamente mi intervención, Vuestro Honor, es para infor-marle algo que conoce mucho el compañero. A mí me une una amistad profunda con su hermano. Fui su representante legal y una persona para mí adorable. Y quiero que todo el mundo lo sepa, para que no haya ningún inconveniente posterior.
HON. JUEZ:
Sí. No, y en eso siempre hemos dicho que podremos juzgar hasta nuestra santa madre y garantizarle, si es en lo criminal, el derecho a un juicio justo y si en lo civil, idem.
LCDO. SANTIAGO RIVERA:
Muy bien.
HON. JUEZ:
Licenciado Marchand Quintero.
LCDO. MARCHAND QUINTERO:
Para efectos de récord, el Ledo. Juan R. Marchand Quintero. Vuestro Honor, esta mañana, a eso de las 12:05, yo llamé al despacho de Vuestro Honor, no conseguí a nadie. Entonces, lo traté de nuevo como a eso de la una menos veinticinco y su secretaria me indicó que usted estaría de regreso a la 1:00. Puedo estar mal por cinco minutos, pero a la una y cuarto, una y veinte, cojo el teléfono, yo estaba solo en la oficina y era Vues-tro Honor. Y le indiqué que esta misma mañana, hoy martes, me indicaron de El Vocero, que se está haciendo una investiga-ción que envuelve las ejecutorias oficiales de Vuestro Honor. Se remontan a cuando usted estaba en la Sala de lo Criminal. Puedo equivocarme, pero estamos hablando de mediados o a fines del '98, hasta mediados del '99. Esa es, por lo que sé, esa es la ventana de estudio. Yo me preocupé, inmediatamente y llamé, hice el contacto, cosa que nunca hago, con los investiga-dores de El Vocero, que son exNIE y están haciendo ellos la investigación. Por lo que ellos me dijeron, tienen documentos, han hecho entrevistas, tienen fuentes informativas y la inves-tigación está caminando. Yo le indiqué, Vuestro Honor, eso me pone a mí, inmediatamente, a mí como abogado, en una posi-ción que le quise participar y es la siguiente. Primero, por ha-*677ber gente que sabe que se está investigando, el no publicarse nada con el de venir [sic] del tiempo podría interpretarse como que de alguna forma El Vocero ha tratado con manos de seda o, Vamos!, con algún propósito malo de aventajarse. Y por el con-trario, si estuviese el caso activo ante usted y decidiesen publi-car lo que sea que decidan publicar, pues, la gente va a pensar, incluyendo obviamente a la parte demandante y su distinguida representación, van a pensar que lo que estamos haciendo es de alguna forma palanqueando el criterio profesional de Vuestro Honor. De esta manera o de otra, es una situación sumamente delicada. Y, en el plano personal, como yo sé que estas cosas suceden, probablemente es a este servidor que le enviarían el producto final, porque es lo usual, de lo que es un borrador de publicación. Si es que lo hacen, es en esa etapa y no antes, que me participarían o me incluirían en el equipo de trabajo para una publicación en específico.
Hablé de esto con mi cliente, con el Sr. Roca, que es parte demandada y tengo las instrucciones de hacer el contacto con usted, el cual hice en la conversación telefónica. Porque no es nuestro propósito tampoco radicar sin prevenir a nadie, sin avi-sarlo, en una forma, vamos a decir, informar, como lo estamos haciendo, el hecho de que estamos solicitando la recusación.
Pero eso, básicamente, Vuestro Honor, esas son mis instruc-ciones en este momento, de notificarle al Tribunal, de que dada esta situación, entendemos, lo más sano, lo más sano, saluda-ble, es solicitarle la recusación, cosa que sabemos que bajo la Regla 63 se hace con cierta formalidad. Y como yo le indiqué en la llamada telefónica, yo no tendría reparo alguno en obtener las declaraciones juradas de los que están investigando y poner en un sobre lacrado, en algún sitio donde... en un sitio neutro, no tiene que ser un notario, puede ser el depósito del Tribunal...
HON. JUEZ:
No va a ser necesario.
LCDO. MARCHAND QUINTERO:
... donde sea. Pero es para lo siguiente, Vuestro Honor, por-que es una de las causas que nos preocupa, que es, congelar en términos temporales, en otras palabras, en la cápsula del tiem-po...
HON. JUEZ:
El derecho de la prensa a informar es expedito, está consa-grado en nuestra constitución [sic]. El caso de “New York limes”, es el caso “leading” en este tipo de jurisprudencia y eso es *678prerrogativa de la prensa y en eso no vamos a intervenir y no vamos a pedir ningún tipo de consideración ni judicial, ni personal, ni procesal. ¿Algo más que añadir antes de actuar proce-salmente el Tribunal?
LCDO. MARCHAND QUINTERO:
Sabemos, Vuestro Honor, porque usted nos lo indicó, y, ade-más, quiero repetir sus palabras, porque me impactaron mu-cho, usted nos dijo, que usted no tiene en su memoria evento alguno que se pueda interpretar como que ha actuado mal. Y eso lo quiero consignar en el récord.
Luego de lo antes expuesto, se hicieron los siguientes pronunciamientos por el Hon. Rivera González y el Ledo. Marchand Quintero (Transcripción, Apéndice págs. 160-164):
HON. JUEZ:
Los jueces estamos para ser unos árbitros imparciales y ga-rentes [sic] de derechos de las partes y en ese asunto, que no está “subjudice” ante este Juez, El Vocero, pues, tiene la prerro-gativa de informar al pueblo y en eso no podemos intervenir. Sí podemos intervenir en función de la llamada del compañero abogado, porque el tribunal entiende que por su contenido, que básicamente el compañero ha vertido para récord, puede tener un grado mayor de impropiedad. E inclusive, podría entenderse de que en alguna forma bordea en ilicitud con el Artículo 247 del Código Penal, que establece como delito grave, con una pena fija de 6 años, el tratar de influir en un Juez, ya sea con ame-nazas o por medio de persuación [sic]. Y en ese sentido el Juez lo más que puede hacer es completar lo que dijo el compañero. Aclarar para la transcripción del récord, que la única razón por la cual nos mantuvimos escuchándolo y reaccionamos mínima-mente fue porque verdaderamente nos cogió por sorpresa la comunicación del compañero abogado.
De hecho, recuérdese, si no es así, niéguelo para registro, que dijo: “Juez, le quiero adelantar esto porque no lo quiero coger en frío cuando se abra sala”.
LCDO. MARCHAND QUINTERO:
Eso es así.
HON. JUEZ:
Pero cuando le participó al Sr. Roca el producto de la conver-sación que tuve yo con usted, que fue la misma que tuve con *679todos los otros abogados y abogadas, que le dije que era una reunión de tanteo, que quería evaluar si había posibilidades todavía de transigir las causas de acción, que es básicamente el propósito primordial que tiene este Juez en todos los casos, ve si hay una vía de solución expedita y justa para, sino, calenda-rizar el caso, pues, el compañero me dijo, que cuando le dijo al Sr. Gaspar Roca, de que el Juez designado era el que está ex-presándose, él le dijo: “Espérate un segundito, hablamos des-pués, porque creo que tengo algo! Que ahí fue que le dijo, en una próxima ocasión, de que me estaban investigando. Que la investigación era en cuanto a asuntos judiciales y que tenían que ver con mi función en la Sala Criminal, presumo, de San Juan, porque lo que llevamos es dos años en este salón de sesiones.
El Juez, nos acordamos que le dijimos claramente: “Mire, permítame usar un vocablo muy puertorriqueño, ¡bendito!, yo nunca he hecho en sala, judicial o profesionalmente, nada im-propio o ilegal...
LCDO. MARCHAND QUINTERO:
Eso es correcto.
HON. JUEZ:
...que me pueda... ¿Fue así, verdad compañero?
LCDO. MARCHAND QUINTERO:
Eso es así. Correctamente.
HON. JUEZ:
Que me pueda equivocar judicialmente, ¡claro! Que pueda te-ner un juicio errado, ¡claro! Si en primera y última instancia somos unos seres humanos de carne y hueso y en más o menos en una proporción bastante similar. No se espera que los jueces seamos “demiurgos” o semidioses. O sea, los jueces tenemos también los pies de barro y cometemos errores. Pero negligen-cia con algún grado de intencionalidad, si se me permite la redundancia en derecho, o privar a alguien intencionalmente de un derecho, eso no cabe en este Juez. Que, inclusive, tene-mos la carga, y no la rechazamos, de atender todos los casos de confinados en San Juan.
Y queremos llevarlo a registro, porque es indicativo quizás de personalidad jurídica o del ser humano que se está dirigiendo a ustedes, independientemente de la opinión que puedan tener ahora o con posterioridad a cualquier publicación, le hemos dado derecho a vista en todos los casos. En todos los casos. El *680viernes tenemos treinta casos de confinados. Y lo hacemos por-que entendemos que judicialmente se debe atender ese tipo de población.
Que nos equivocamos, licenciado, eso es así. Sin embargo, nos vemos obligados, y como seres humanos no nos gustaría ha-cerlo, a ordenar la transcripción, a referir el asunto al Supremo y a descalificarlo como abogado de El Vocero. Por otro lado, para que quede en la transcripción, el Juez tiene que señalar, que no tiene prejuicio personal ni prejuicio judicial en cuanto a los hechos del caso, partes o litigantes. Que con independencia de este incidente, este es un asunto en que la jurisprudencia es clara, el peso de la prueba que se le impone a la parte deman-dante, también es claro y que el Juez lógicamente, no se va a inhibir en este asunto.
Claro, el compañero tiene, no el compañero, porque lo hemos descalificado, algún abogado de el Periódico El Vocero, tendría que presentar la moción solicitando recusación y seguirá el trá-mite normal.
LCDO. MARCHAND QUINTERO:
Vuestro Honor, ¿puedo interrumpir? Es que me deja atónito, esa es la palabra, el que haber hecho ese acercamiento para un asunto, que bajo la Regla 63 no estaría ante la consideración de Vuestro Honor, sino, de otro magistrado, no se tome como lo que fue, que es una simple cortesía y se toma como si usted me estuviera diciendo, que es lo que yo estoy entendiendo, no lo oigo... de que mi verbalización de esa duda fuese, inclusive, una amenaza, o de alguna forma tratando de influir en la manera en que usted pueda resolver sobre los asuntos de este caso.
HON. JUEZ:
Licenciado, todos ustedes son abogados de experiencia y el Juez también. Y además de experiencia, tenemos calle, tenemos sentido común y los jueces lo utilizan para resolver. El Juez, inclusive, señaló para registro, que de probarse intención criminal pudiera haber una violación al Artículo 247 del Código Penal, “Tratar de influir en Jueces y Jurados”. Fíjese que ese artículo utiliza la palabra “persuación” [sic].
Nos podemos equivocar, nos podemos equivocar, porque como jueces y como seres humanos nos equivocamos. Pero entende-mos que lo más correcto no es ver la conversación que tiene exparte el compañero con el Juez como una deferencia, tenemos que verla dentro de la totalidad de las circunstancias. Y esta-mos solicitando, que si el Tribunal Supremo entiende que ha habido una violación de naturaleza ética por el compañero, o por el Juez, pues, que sea él el que la dirima. Nosotros no somos especialistas en ética profesional.
*681LCDO. MARCHAND QUINTERO:
Bueno, pero yo quisiera, entonces, que usted consigne, Vues-tro Honor, ¿qué expresión en específico le sonó a usted como que era algo... Porque yo fui muy claro. En una expresión yo le dije: “No vamos a entrar en los méritos del caso. Precisamente sobre eso no vamos a hablar”.
HON. JUEZ:
En cuanto a los méritos, no se entró.
LCDO. MARCHAND QUINTERO:
Bueno, fíjese...
HON. JUEZ:
En cuanto a si es propia o no la llamada y lo que se expresa en la misma, que básicamente el compañero corroboró lo que él dijo y lo que dijo el Juez, que eso le compete a otra autoridad y no a ésta.
LCDO. MARCHAND QUINTERO:
Pero usted me invitó a que yo hiciera esa locución informal que hemos procedido a hacer. Estoy en lo correcto. Y quiero consignar, le pregunto, ¿si en esa llamada telefónica usted no nos adelantó nada de que usted se sentía como que estaba alu-dido, persuadido, de alguna manera, amedrentado? No sé, no sé cómo ponerlo en palabras suyas.
HON. JUEZ:
Eso en estos momentos no es prudente que se señale para registro.
LCDO. MARCHAND QUINTERO:
¿Y por qué, Vuestro Honor? O sea, me gustaría que se me diera la oportunidad...
HON. JUEZ:
Porque, licenciado, porque no es prudente, porque ya toma-mos dos decisiones, descalificarlo como abogado, uno; y dos, re-ferir el asunto al Tribunal Supremo. Habiéndose referido al Tribunal Supremo por orden, un asunto que puede o no ser ético, pues, huelga el que continúen habiendo explicaciones.
LCDO. MARCHAND QUINTERO:
O sea, ¿ya se refirió?
*682HON. JUEZ:
Si, esa es la orden de el Tribunal.
LODO. MARCHAND QUINTERO:
¿No está escrita en el momento?
HON. JUEZ:
No está escrita, lógicamente.
LCDO. MARCHANDO QUINTERO:
¡Okey!
HON. JUEZ:
La orden es de referir el expediente... es la transcripción de lo conversado aquí al Tribunal Supremo para que lo evalúe. Es una orden sobre la cual tan solo [sic] puede solicitarse un re-medio por el compañero al Supremo. O sea, no es un tipo de orden que sea apelable al Tribunal de Circuito de Apelaciones. Pero la podemos emitir por escrito, si el compañero así lo desea. Y siéntase en libertad, usted puede estar seguro, de que cual-quier información que salga en la presenta, correcta, inco-rrecta, responsable o menos responsable, va a conturbar el ánimo de cualquier persona. No estamos hablando del Juez. Pero siéntase también con la seguridad, o por lo menos, quien quede representando a El Vocero, si es que luego de los trámi-tes apelativos se mantiene la descalificación, de que este Juez resolverá de acuerdo a prueba y derecho. Otra cosa no vamos a hacer.
LCDO. MARCHAND QUINTERO:
Entonces, esperaremos su orden escrita de descalificación.
HON. JUEZ:
Estamos dándola oralmente desde hoy. La vamos a emitir por escrito mañana. Esperamos que los compañeros y la compañera no tomen este asunto como uno de naturaleza personal. Pero entendemos que después de lo que dijo el compañero, pues, aplica la máxima de que callar otorga. Y como somos fieles de-fensores...
Como podrá apreciarse de la transcripción anterior, es evi-dente que la reunión o vista informal señalada para esa tarde tenía como propósito pautar los procedimientos y auscultar la posibilidad de una transacción en el caso. Así lo reconoce el juez en sus expresiones de que se trataba de una “reunión de tanteo, que quería evaluar si había posibilidades todavía de transigir las causas de acción,....” Igualmente, se desprende que el *683asunto sobre la conversación telefónica entre el juez y el Ledo. Marchand Quintero fue traída por el primero con el propósito de hacer un récord de lo sucedido. Se desprende, además, de la transcripción, que en forma sumaria el tribunal descalificó al Ledo. Marchand Quintero de continuar representando a sus clientes, asunto para el cual de acuerdo a sus expresiones, no estaba preparado, ni era el propósito de la reunión. Sentencia del Tribunal de Circuito de Apelaciones, págs. 5-13.
El 3 de febrero de 2000, el Juez Rivera González emitió una resolución, en la cual recogió las consideraciones de hecho y los fundamentos de derecho que lo llevaron a orde-nar la descalificación.
Señala la opinión mayoritaria que “[c]on relación a la descalificación del licenciado Marchand Quintero, el Juez explicó que la decretó como una medida preventiva a los fines de continuar el trámite en el caso y de preservar su independencia como juzgador” y que “[s]e desprende de la resolución que el Juzgador ofreció especial consideración a la crítica situación de retraso causada por el patrón de in-hibiciones de jueces” en el caso.(2) (Énfasis en el original suprimido y énfasis suplido.)
El 16 de febrero, El Vocero presentó petición de certio-rari ante el Tribunal de Circuito de Apelaciones en la cual planteó que había errado el tribunal de instancia al decre-tar sumariamente y en corte abierta la descalificación del licenciado Marchand Quintero para continuar repre-sentándolo. En esa misma fecha, el foro apelativo interme-dio emitió una resolución, en la que ordenó la paralización de los procedimientos ante el Tribunal de Primera Instan-cia y concedió un término de diez (10) días para que cual-quier parte interesada se expresase respecto al recurso.
El 14 de marzo el Tribunal de Circuito dictó sentencia mediante la cual revocó la descalificación decretada por el tribunal de instancia. Dicho foro resolvió que la descalifi-cación no se justificaba en los méritos. Además, concluyó *684que el tribunal de instancia violó el debido proceso de ley tanto del letrado, como de sus representados.
Inconforme, la Fiscal Meléndez Vega acudió ante nos y solicitó la revocación de la sentencia del Tribunal de Cir-cuito y la reinstalación de la orden de descalificación.(3)
II
Expresa la opinión mayoritaria que un acercamiento ex parte de un abogado a un juez, en teoría, podría dar lugar a una descalificación, a un procedimiento disciplinario y a un proceso criminal por violación al Art. 247 del Código Penal, 33 L.P.R.A. see. 4443, y que en el caso de autos, sólo resulta relevante examinar los hechos bajo la figura de la descalificación.(4)
Aclara que los procedimientos de descalificación no constituyen acciones disciplinarias, sino una medida pre-ventiva para evitar posibles violaciones a los cánones del Código de Ética Profesional, según resolvimos en K-Mart Corp. v. Walgreens of P.R., Inc., 121 D.P.R. 633, 637 — 638 (1988).(5)
Aduce que “[l]os tribunales pueden utilizar la descalifi-cación, además, como mecanismo para asegurar la ade-cuada marcha de un litigio”. (Énfasis en el original.) Opi-nión mayoritaria, pág. 661.
Estamos de acuerdo, desde luego, con esta normativa. Disentimos de la aplicación que hace de ella el Tribunal, ante la situación fáctica del caso de autos.
*685En primer lugar, no se justifica en modo alguno aplicar la medida extrema de descalificación al licenciado Mar-chand Quintero por razón de la comunicación ex parte sos-tenida por él con el Juez Rivera González. El licenciado Marchand Quintero le explicó al juez el propósito de su llamada —anunciarle de antemano que debido a que su cliente le había informado sobre la publicación futura de unos artículos en el periódico El Vocero sobre las actuacio-nes del juez en otros asuntos, habría de solicitar su inhibi-ción, lo cual el letrado reiteró luego para el registro en la vista que se celebró a esos fines.
El Canon 11 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone, en lo pertinente, que “[u]n abogado no debe comunicarse ni discutir con el juez en ausencia de la otra parte sobre los méritos de un caso pendiente y merece ser reprendido por cualquier acción encaminada a obtener especial consideración personal de un juez”.(6)
Claramente, la comunicación ex parte del licenciado Marchand Quintero con el Juez Rivera González, según descrita por ambos, nunca versó sobre los méritos del caso de la demandante Iris Meléndez Vega contra El Vocero. Por ende, es improcedente su descalificación por ese fundamento.
En segundo lugar, tampoco en este caso se justifica la descalificación como medida preventiva para evitar posi-bles violaciones a los cánones del Código de Ética Profesional. Se justifica la descalificación como medida preventiva para evitar —ordinariamente por razón de con-flicto de intereses— que la participación continua de un abogado en un litigio, permita que se configure en lo suce-sivo la violación de los cánones del Código de Ética Profesional.
En el caso de autos, la descalificación del licenciado Marchand Quintero está basada en un hecho ya ocurrido —la comunicación ex parte con el juez para anunciarle la *686petición de inhibición— por lo que con ella no se está to-mando una medida preventiva. No se trata de conducta continua que habría que prevenir, como la perpetración de un conflicto de intereses u otra conducta similar.
En tercer lugar, tampoco se justifica la descalificación como mecanismo para asegurar la buena marcha de un litigio o evitar “actos disruptivos”.
La opinión mayoritaria pretende justificar la descalifi-cación del licenciado Marchand Quintero a base de que el juez de instancia consideró tanto el amplio patrón de inhi-biciones en este caso como el considerable atraso que éste lleva. No nos persuade.
La parte recurrida ha sometido una tabla como parte de su alegato de réplica(7) de donde surge que se han inhibido en este asunto trece (13) jueces, de los cuales tres (3) per-tenecen al nivel de instancia y diez (10) al nivel apelativo. Cuatro (4) de ellos se inhibieron sin ofrecer explicación; tres (3) de ellos por razón de la participación en el caso de la licenciada Ramos de Szendrey; uno por el conocimiento personal de algunos testigos de la peticionaria; uno por lazos de amistad con la peticionaria; uno por lazos de amis-tad con varias de las partes; uno por haber participado en asuntos similares al de autos; uno por la participación del licenciado Nazario y otro por lazos de amistad con varios de los abogados. Es obvio que no se puede inculpar al licen-ciado Marchand Quintero de este problema. Además, si el juez de instancia estaba preocupado por la buena marcha del caso y su pronta solución, lo que procedía era, de rehu-sarse a la inhibición, darle curso a lo dispuesto por la Regla 63 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Una vez atendido ese incidente, se procedería con el caso. Esta me-dida no produce una demora mayor en el caso que la de-mora incurrida por motivo de la descalificación.
En cuanto a evitar posible conducta “disruptiva”, no surge de los autos que exista evidencia alguna de que el *687licenciado Marchand Quintero haya incurrido o represente un riesgo de incurrir en ese tipo de conducta, a no ser que se pretenda intimar que la presentación de una solicitud de inhibición constituya tal conducta, lo cual sería un pre-cedente nefasto.
No estamos pasando juicio sobre si la conducta del licen-ciado Marchand Quintero fue o no imprudente y si merece o no algún tipo de sanción disciplinaria. Para ello está pen-diente ante nosotros el caso Núm. AB-2000-21, consolidado con el Núm. AB-2000-14. Lo que entendemos es que la con-ducta en cuestión no justifica la medida extrema de la descalificación.
En Sánchez Acevedo v. E.L.A., 125 D.P.R. 432 (1990), y en In re Vélez, 103 D.P.R. 590 (1975), hemos reconocido el derecho que le asiste a todo ciudadano de escoger libre-mente el abogado que lo represente. La decisión que emite hoy este Tribunal viola, sin justificación ni razón válida, este derecho. Confirmaríamos la sentencia del Tribunal de Circuito de Apelaciones. Por todas las razones anterior-mente expuestas, disentimos.

 Panel integrado por su presidente, Juez Urgell Cuebas, y los Jueces Cordero Peña y Gierbolini.


 Opinión mayoritaria, pág. 659.


 Los errores planteados leen como sigue:
“A. ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES AL RECONO-CER GARANTÍAS DE DEBIDO PROCEDIMIENTO DE LEY ENTERAMENTE INAPLICABLES AL INCIDENTE DE DESCALIFICACIÓN ANTE SÍ, CONCLU-YENDO ERRÓNEAMENTE QUE HUBO PRIVACIÓN DE DERECHOS CONSTI-TUCIONALES DE LOS RECURRIDOS Y SU ABOGADO.
“B. ERRÓ EL TRIBUNAL DE CIRCUITO DE APELACIONES AL RESOLVER QUE LOS HECHOS DEL CASO Y LA DOCTRINA RELACIONADA NO REQUE-RÍAN LA DESCALIFICACIÓN DECRETADA DEL LCDO. JUAN R. MARCHAND QUINTERO.” Petición de certiorari, pág. 10.


 Opinión mayoritaria, pág. 660.


 íd., pág. 660.


 Véase In re Rodríguez Ortiz, 135 D.P.R. 683 (1994).


 Alegato de réplica de los recurridos, pág. 18.